DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Status of Claims 
This action is in response petition filed and granted on 1 October 2021.  Claims 6, 12, and claims 14-18 have been amended.    Claims 1-18 are currently pending and have been examined.  
Terminal Disclaimer
The terminal disclaimer filed on 15 December 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patented application no 10,489,828 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Examiner Amendment 
Authorization for this examiner’s amendment was given in an interview with Gregory Scott Smith on 4 January 2022.

1. (original)  A method for automatically analyzing a bidding chain, the method comprising:
the steps of:
	a. automatically accessing, by an Internet server having a browser emulator module, at least one Internet content site by the browser emulator module that presents said Internet content site with a plurality of virtual user data and at least one of IP address paired with each virtual user data and representing a geographic location of said virtual user;
	b. automatically receiving, by said Internet server, from a placeholder on said Internet content site advertisement bidding-code;
	c. automatically executing, by said browser emulator module of said Internet server, said bidding-code;
	d. receiving, by said Internet server, from said Internet content site, advertisement content that is selected responsive to the browser emulator module executing the bidding-code received for each of the plurality of virtual user data and IP address pairs presented to the Internet content site by the browser emulator module; 
	e. storing at least one of: said advertisement content, and said bidding-code; and
	f. repeating said steps a to e.
 
2.	(original)  The method according to claim 1, wherein said step of repeating said steps a to e is being repeated until completion of said bidding for said placeholder.

3.	(original)  The method according to claim 1, wherein said step of repeating said steps a to e is being repeated using the same Internet content site and a different IP address each time.

4.	(original)  The method according to claim 1, wherein said step of repeating said steps a to e is being repeated using the same IP address and a different Internet content site each time.

5.	(original)  The method according to claim 1, additionally comprising ordering said at least one of: said advertisement content, and said bidding-code according to at least one of:
	order of occurrence;
	respective IP addresses; and
	respective web page accessed.

6.	(currently amended)  The method according to claim 1, additionally comprising the step of enabling a user to retrieve 

7.	(original)  An advertisements surveying system comprising:
	a module for accessing, by an Internet server, automatically, at least one Internet content site;
	a browser emulator module configured to present said Internet content site with a plurality of virtual user data and IP addresses representing a geographic location of each of said plurality of virtual user data;
	a module for automatically receiving from said Internet content site advertisement bidding-code;
	a module for automatically executing said bidding-code received for each particular virtual user data and IP address pair;
	a module for receiving from said Internet content site advertisement content that is selected responsive to the module for automatically executing said bidding code, executing said bidding code with at least one virtual user data and at least one IP address presented to the Internet content site; and
	a module for storing at least one of: said advertisement content, and said bidding-code;
	wherein said advertisements surveying system is configured to repeat the following actions:
	access said Internet content site;
present said Internet content site with said plurality of virtual user data and IP addresses;
receive from said Internet content site advertisement bidding-code;
execute said bidding-code received for each particular virtual user data and IP address pair;
receive from said Internet content site advertisement content that is selected responsive to the said executed bidding code; and
store at least one of: said advertisement content, and said bidding-code.

8.	(original)  The system according to claim 7, wherein said actions are being repeated until completion of said bidding for said placeholder.

9.	(original)  The system according to claim 7, wherein said actions are being repeated using the same Internet content site and a different IP address each time.

10.	(original)  The system according to claim 7, wherein said actions are being repeated using the same IP address and a different Internet content site each time.

11.	(original)  The system according to claim 7, additionally comprising: a module for ordering said at least one of: said advertisement content, and said bidding-code according to at least one of:
	order of occurrence;
	respective IP addresses; and
	respective web page accessed.

12.	(currently amended)  The system according to claim 7, additionally comprising:
a user-interface module enabling a user to retrieve 

13.	(currently amended)  A computer program product embodied in a non-transitory computer-readable storage medium and configured to cause a programmable processor of a computing device connected to the Internet to automatically collect information associated with an advertisement bidding event by performing the steps of:
	a. accessing, by an Internet server, automatically, at least one Internet content site by presenting to said Internet content site at least one virtual user data and at least one of IP address representing a geographic location of said virtual user;
	b. automatically receiving, by said Internet server, from said Internet content site advertisement bidding-code;
	c. automatically executing said bidding-code;
	d. receiving, by said Internet server, from said Internet content site advertisement content that is selected responsive to automatically executing said bidding code for at least one virtual user data and at least one IP address pair presented to the Internet content site; 
	e. storing at least one of: said advertisement content, and said bidding-code; and
	f. repeating said steps a to e.

14.	(currently amended)  The computer program product 

15.	(currently amended)  The computer program product 

16.	(currently amended)  The computer program product 

17.	(currently amended)  The computer program product 
ordering said at least one of: said advertisement content, and said bidding-code according to at least one of:
	order of occurrence;
	respective IP addresses; and
	respective web page accessed.

18.	(currently amended)  The computer program product .

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:  

Subject Matter Eligibility 35 U.S.C 101

Step 1: Statutory Category:

The claim recites a recites of steps and, therefore, is a process. 
Step 2A-Proing 1: Judicial Exception Recited? 

The claim does not recite any of the judicial exceptions enumerated in the 2019 PEG. The claim does not recite a certain method of organizing human activity such as a fundamental economic concept or commercial and legal interactions. While some of the limitations may be based on certain method of human interaction concepts, the method of human interactions are not recited in the claims.  With respect to mental processes, the claim does not recite a mental process because the steps are not practically performed in the human mind.  Finally, the claim does not recite claim does not recite any mathematical relationships, formulas, or calculations. The claim is eligible because it does not recite a judicial exception.

The following prior arts are the closest to the applicants’ invention:


Buchalter et al (US Pub., 2020/0279301 A1) discloses the present invention is directed towards methods and systems for matching, by a demand side service, an advertisement with an impression from a plurality of impressions available across a plurality of impression opportunity providers (abstract), Math Tag (Pixel Mgmt, Serving, Tracking) (Fig. 2C), user data may include any type or form of data related to user of a webpage, website, web session and/or we application.  Such information my include geolocation or geographical (sometimes generally referred to as geo) information, system data, remarketing information related to the third-party segment information.  Geo user network, internet protocol (IP) address, access point. Geo information may include information including but not limited to information related to the user network, internet protocol (IP) address, access point (e.g., wifi hotspot), geographical location and mobile tracking, and demographic and other geographical information system (GIS) data linked to the user location (paragraph [0083]) [within the scope of user data paired with IP address representing geographical location of user], bidding modules are depicted as the uber bidder and bidders in the core layer. The core layers may also include a cookies module and a MathTag module. The cookie module may generate and/or provide cookies to generate user data (paragraph [0093]) and the DSP tracks and manages the plurlity of bid transactions across the different exchanges.  The DSP compares and track the comping results in progress to the campaign goal (paragraphs [0154]).

Knapp et al (US Pub., 2010/014580 A1) discloses a method and system provide the ability to select media content and an advertisement to be displayed by a user/user devise.., a real-time auction is conducted to select a winning advertisement (abstract), 
Snyder et al (US Patent No., 8,719,802 B1) discloses a bidding chain can be determined that considers various levels of information, such as levels of related keywords, levels of landing pages, levels of matches, etc.   The bidding chain can be used to determine a bid multiplier that can be applied to the base bid. Bidding decay values also can be analyzed for the bidding data to determine a normalized weighting and adjust the determined bid multiplier accordingly (Col. 3, lines 41-48).
Keromytis et al (US Pub., 2016/0364568 A1) discloses methods, media, and systems for detecting an anomalous sequence of function calls are provide (abstract), selectively emulating at least a portion or all of the application’s code when the system detects that a fault has occurred, the system surrounds the detected fault to validate the operands to machine instruction (paragraph [0069] and a disturbing bidding approach may be used to distribute the workload of monitoring and repair application.  Each nod in the call graph G has a weight (paragraph [0098]).  


None of the above reference either alone or in combinations teaches or suggest the bidding chain is analyzed using a browser emulator for accessing a plurlity of virtual user data and at least one IP address paired with each virtual user data repressing a geographic location of a virtual user receiving advertisement bidding code from a placeholder and executing, and storing the selected  advertisement content in response to the browser emulator executed the bidding code received for each plurality of virtual user data and IP address pairs presented to the internet content site by the browser emulator module.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA DAGNEW whose telephone number is (571)270-3271.  The examiner can normally be reached on 9-6:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270 -3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SABA DAGNEW/Primary Examiner, Art Unit 3682